United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-42
Issued: May 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 11, 2011 appellant filed a timely appeal from the July 21, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a back or hip
condition as a result of his employment.
FACTUAL HISTORY
On April 13, 2011 appellant, then a 43-year-old city carrier, filed an occupational disease
claim alleging that his back and hip condition occurred as a result of delivering packages
weighing over 50 pounds. He indicated that he first realized on February 27, 2011 that his
1

5 U.S.C. § 8101 et seq.

condition was caused or aggravated by his employment. Appellant also stated that he reported
his injury on February 25, 2011. No evidence was submitted in support of his claim.
In an April 29, 2011 letter, OWCP advised appellant of the deficiencies in his claim and
requested additional factual and medical evidence, including a comprehensive medical report
from his treating physician explaining how and why the incidents in his employment caused or
contributed to his medical condition. Appellant was provided 30 days to submit the requested
information.
In a May 27, 2011 statement, appellant indicated that his lower back pain developed
while hand delivering heavy boxes weighing 50 to 60 pounds to a certain resident for several
weeks during the month of February 2011. He indicated that he was seen by a physician on
March 1, 2011.
Back to work letters from Dr. Douglas B. Szeto, a Board-certified family practitioner,
from March 1 to April 11, 2011 were received along with a copy of a March 14, 2011 After Visit
Summary. In a March 14, 2011 letter, Dr. Szeto stated that appellant has lower back and hip
pain related to a work-related lifting injury. He requested that appellant be excused from work
the rest of the week and to resume duties only he could tolerate upon return. In an April 21,
2011 letter, Dr. Szeto indicated that appellant was seen for back pain due to a work-related
injury. He restricted appellant to light duty until May 5, 2011. In a May 5, 2011 letter, Dr. Szeto
indicated that appellant was initially seen on March 1, 2011 for a work-related injury with back
pain and hip pain. He released appellant to light duty on May 9, 2011. In an April 11, 2011
letter, Dr. Szeto stated that appellant may return to work April 18, 2011.
By decision dated July 21, 2011, OWCP denied appellant’s claim on the grounds that fact
of injury was not established. It noted that he failed to establish that he sustained an injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
period of FECA2 and that an injury was sustained in the performance of duty.3 These are the
essential elements of each compensation claim, regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
When an employee claims that he sustained an injury in the performance of duty, he must
submit sufficient evidence to establish a specific event, incident or exposure occurring at the
time, place and in the manner alleged. The employee must also establish that such event,

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

2

incident or exposure caused an injury.5 Once he establishes that he sustained an injury in the
performance of duty, he has the burden of proof to establish that any subsequent medical
condition or disability for work, for which he claims compensation, is causally related to the
accepted injury.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The Board finds that appellant failed to establish that he sustained a back or hip condition
in the performance of duty as a city carrier.
Appellant alleged that he sustained back and hip pain from his duties as a city carrier. He
must establish all of the elements of his claim in order to prevail. Appellant must prove his
employment, time, place and manner of injury, a resulting personal injury and that his injury
arose in the performance of duty.
The Board finds that appellant has provided sufficient detail to establish that an
occupational exposure occurred as alleged.8 In his May 27, 2011 statement, appellant indicated
that his lower back pain developed while hand delivering heavy boxes weighing 50 to 60 pounds
to a certain resident for several weeks during the month of February 2011. This information has
not been specifically controverted by the employing establishment and is within the realm of his
duties as a city carrier. Thus, it is established as factual that appellant engaged in heavy lifting
during the month of February 2011 while in the performance of his duties.
Appellant however did not submit sufficient medical evidence to establish his claim.
Dr. Szeto stated that appellant has lower back and hip pain related to a work-related lifting
injury. He does not provide a firm diagnosis. Pain is a symptom, not a compensable diagnosis.9
Additionally, Dr. Szeto does not provide an adequate explanation of the activities performed
during employment which might have caused a back or hip injury. He failed to describe a
5

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
6

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

I.J., 59 ECAB 408 (2008).

8

It is not clear if OWCP accepted that an occupational exposure occurred as alleged.

9

C.F., Docket No. 08-1102 (issued October 10, 2008); Robert Broome, 55 ECAB 339 (2004).

3

mechanism of injury other than generally stating it was caused by lifting. No other medical
evidence was submitted.
While the factual element of appellant’s claim is established, the record lacks rationalized
medical evidence to establish an injury causally related to his employment. An award of
compensation may not be based on surmise, conjecture or speculation. Because appellant did not
submit sufficient evidence establishing the alleged occupational injury claim, OWCP properly
denied his claim.
On appeal, appellant contended that he had submitted the requested documentation to
support that a work-related injury had occurred. As discussed above, while he established the
factual element of his claim, the medical evidence fails to diagnose a specific medical condition
and explain how delivering packages at work caused such condition. A firm diagnosis of the
injury is necessary not only to support the element of fact of injury, it will allow OWCP to
accept a specific medical condition and authorize appropriate medical treatment.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a medical condition in the performance of duty as a city carrier.

10

On appeal, appellant submitted new evidence. The Board cannot consider evidence that was not before OWCP
at the time of the final decision. See 20 C.F.R. § 501.2(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389
(2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: May 25, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

